                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
vs.                                               )    CRIMINAL ACTION 19-00014-KD-B
                                                  )
JAMES JOEL HARRISON THOMPSON,                     )
                                                  )
      Defendant.                                  )

                                              ORDER

         This action is before the Court on Defendant James Joel Harrison Thompson’s Motion to

Sever pursuant to Rule 14 of the Federal Rules of Criminal Procedure and the response filed by the

United States (docs. 66, 76).

         Thompson and four co-defendants are charged in a twenty-one count Indictment (doc. 1). In

Count 2, the only count against Thompson, he and David Neil Faircloth, Jr., are charged with

knowingly and intentionally possessing with intent to distribute approximately .82 grams of a

mixture and substance containing a detectible amount of heroin on or about April 11, 2017.

         Thompson argues that severance is appropriate because of the prejudicial spillover effect if

he is tried with his co-defendants in this multi-count, multi-defendant action that encompasses many

instances of conduct by the four other defendants over a period of time. The United States

responds that some bias is inherent in any joint trial, but Thompson fails to show a specific and

compelling prejudice that outweighs the interests of justice in trying defendants together and the

public interests in judicial efficiency and economy.

         Upon consideration, the Court adopts the United States’ arguments found on pages two

through four of the response as the reasoning of the Court. Accordingly, the motion to sever (doc.

66) is DENIED.

         DONE and ORDERED this the 25th day of March 2019.

                                              s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
